     Case 2:17-cv-05219-CJB-DPC Document 274 Filed 07/06/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


 BRYAN MOORE, ET AL.                                      CIVIL ACTION


 VERSUS                                                   NO: 17-5219


 RANDY SMITH                                              SECTION: “J”(2)

                                        ORDER

         On June 8, 2021, the Court issued a Rule 56(f) notice and directed the parties

to submit briefing and evidence related to Defendant’s defense of failure to mitigate

damages. (Rec. Doc. 256). The parties timely responded. (Rec. Docs. 269, 270).

         To establish the defense of failure to mitigate damages, a defendant must

“prove that substantially equivalent employment positions were available and that

the claimant failed to use reasonable diligence in seeking those positions.” Floca v.

Homcare Health Servs., Inc., 845 F.2d 108, 111 (5th Cir. 1988) (Title VII case).

Substantially equivalent employment is “employment which affords virtually

identical promotional opportunities, compensation, job responsibilities, working

conditions, and status.” Sellers v. Delgado Cmty. Coll., 839 F.2d 1132, 1138 (5th Cir.

1988).

         Nevertheless, Defendant asserts that “if the defendant establishes that the

plaintiff has not made reasonable efforts to obtain work, the defendant is not required

to prove that evidence of equivalent work exists and is available,” relying on Powers

v. Northside Independent School District, 951 F.3d 298, 309 (5th Cir. 2020), and West

v. Nabors Drilling USA, Inc., 330 F.3d 379, 393 (5th Cir. 2003). This argument is
     Case 2:17-cv-05219-CJB-DPC Document 274 Filed 07/06/21 Page 2 of 6




undercut by an earlier Fifth Circuit decision, Sparks v. Griffin, which held that a

defendant “has to show not only that the plaintiff-appellant failed to use reasonable

care and diligence, but that there were jobs available which [plaintiff] could have

discovered and for which she was qualified.” 460 F.2d 433, 443 (5th Cir. 1972)

(internal quotation marks and citation omitted).

      Under the Fifth Circuit’s rule of orderliness, “one panel . . . cannot overrule the

decision of another panel; such panel decisions may be overruled only by a subsequent

decision of the Supreme Court or by the Fifth Circuit sitting en banc.” Lowrey v. Tex.

A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997); see, e.g., Paulissen v MEI Techs.,

Inc., 942 F.Supp.2d 658, 677 (S.D. Tex. 2013) (following Sparks rather than West).

Defendant acknowledged as much in his earlier briefing to the Court:

      Courts in the Fifth Circuit are split over whether employers asserting
      this defense must prove both that substantially equivalent work was
      available and that the plaintiff failed to exercise reasonable diligence to
      obtain it. . . . Because neither West nor Sellers was an en banc decision,
      courts in other districts have held that the Fifth Circuit’s earlier holding
      in Sparks controls and that defendants must, therefore, prove both the
      availability of substantially equivalent employment and that the
      plaintiff failed to exercise reasonable diligence to obtain substantially
      equivalent employment.

(Def’.’s Op. to Pls.’ Mot. To Exclude Vocational Rehabilitation Expert Testimony, Rec.

Doc. 207, at 5-6). Likewise, the Fifth Circuit’s Pattern Jury Instructions recognizes

this split in authorities and does not include the rule Defendant advances in its

pattern instructions. FIFTH CIRCUIT PATTERN JURY INSTRUCTIONS—CIVIL § 11.14 n.5

(2020). Defendant has failed to show that Sparks has been overruled by the Supreme

Court or the en banc Fifth Circuit; therefore, Sparks controls.

                                           2
      Case 2:17-cv-05219-CJB-DPC Document 274 Filed 07/06/21 Page 3 of 6




        The rule in Sparks is logical, as it is more difficult to determine whether a

plaintiff’s efforts are reasonable without knowing how many substantially equivalent

positions were available. For instance, a plaintiff who submits only one application

for a substantially equivalent position will have her efforts deemed reasonable if that

was the only such position available, but not if there were many such positions. But

without knowing how many such positions existed, it is considerably harder to

evaluate the reasonableness of a plaintiff’s efforts. And because failure to mitigate is

an affirmative defense, the burden of proof is properly placed on the employer. See

Floca, 845 F.2d at 111.

        This also explains why the testimony and report of Defendant’s vocational

rehabilitation expert are not relevant (and therefore were excluded). Defendant

asserts that “Hegwood’s reports prove what ‘equivalent work’ Plaintiffs are capable

of performing.” (Rec. Doc. 269, at 2) (emphasis added). However, these reports make

no showing of what jobs were actually “available” during the relevant period, which

is what is required under Sparks.1 460 F.2d at 44; accord Floca, 845 F.2d at 111.

Thus, even if the Court were to consider the Hegwood reports, Defendant has not

carried his burden here.

        Finally, a genuine dispute of material fact exists as to whether Plaintiffs

exercised reasonable diligence in seeking substantially equivalent employment,



1 Additionally, “the mitigation duty generally requires only that the claimant seek employment
substantially equivalent to the job that was wrongfully terminated. The duty is not to accept a job
substantially equivalent to jobs previously held.” Floca, 845 F.2d at 112. Thus, the Hegwood reports
are also irrelevant because they draw heavily on Plaintiffs’ prior positions, rather than focusing solely
on the positions they held at termination.
                                                   3
     Case 2:17-cv-05219-CJB-DPC Document 274 Filed 07/06/21 Page 4 of 6




because Plaintiffs have submitted some evidence of their efforts to find such

employment.

      Plaintiff Sterling Hebert was 53 years old at the time of his termination,

having worked for the St. Tammany Parish Sheriff’s Office for 27.5 years and

attaining the rank of Major. He testified that he did not seek employment with

another law enforcement agency because he did not think another agency would take

him as an entry-level officer at his age (which would not be a substantially equivalent

position, given his prior rank) or provide him with a job commensurate with his

experience. Instead, he obtained part-time jobs with a public safety software

company, a fireworks retailer, and a furniture delivery service. Hebert thus made

some effort to obtain other work, and without showing that other jobs equivalent to

the position of Major were actually available in the period following Hebert’s

termination, Defendant cannot show that Hebert’s efforts were unreasonable.

      Plaintiff Robert Juge was 59 years old and had attained the rank of Captain at

the time of his termination. He took his retirement immediately in order to maintain

his health insurance and some income but also sought employment by posting his

resume and applying to jobs on Monster.com and USAjobs.com yet received no

response. He eventually obtained a job with Mike’s Hardware and Building Supply.

Defendant has failed to show that Juge’s efforts were unreasonable.

      Plaintiff Bryan Moore injured his ankle while working shortly before his

termination and was not able to bear weight on it for roughly six months, which

extended after his termination. He applied for disability benefits in October 2016 and

                                          4
     Case 2:17-cv-05219-CJB-DPC Document 274 Filed 07/06/21 Page 5 of 6




was approved, and he was eventually released from his doctor’s care in May 2018

with restrictions. He then took a job with the Causeway Police Department as a

patrolman in November 2018, although he made less than his job at STPSO.

Defendant contends that Moore failed to mitigate because he rejected a job with the

Tangipahoa Sheriff’s Office; however, this position was not substantially equivalent,

as it offered $19,000 a year, versus the $77,000 a year he made with STPSO.

Defendant also points to one instance where Moore got a response for a private

investigator position but was not offered the job because he lacked a certain

certification, and argues that Moore’s failure to attempt to get that certification

means that Moore failed to exercise reasonable diligence. However, Defendant has

not shown that this private investigator position was substantially equivalent to the

position of Captain, which Moore held prior to his termination. Moreover, because

Moore sought and eventually obtained another police position, albeit at lower pay,

Defendant has failed to show that Moore did not exercise reasonable diligence.

      Plaintiff James Franklin originally retired in 2012 but returned to STPSO in

2015 in a part-time position as a detective until his termination in June 2016. He

attests he looked for a similar position but was not able to find one. He eventually

began employment with the Louisiana State Board of Contractors in May 2017 after

studying for and passing the state civil service exam. Defendant has failed to show

that Franklin did not exercise reasonable diligence.

      Finally, Plaintiff Sean Beavers had attained the rank of Sergeant with STPSO

prior to his termination. Less than a month after his termination, he obtained a job

                                          5
     Case 2:17-cv-05219-CJB-DPC Document 274 Filed 07/06/21 Page 6 of 6




with the Covington Police Department as a Police Officer 1 and remained in that

position until September 2017, when he took a job as a patrol deputy with the

Jefferson Parish Sheriff’s Office. Subsequently, in June 2019, Beavers left the JPSO

and accepted a job as an investigator with the Louisiana State Licensing Board for

Contractors. Defendant contends that, because Beavers voluntarily left his position

with JPSO, he should be barred from recovering damages for lost fringe contributions

and retirement benefits, as the JPSO and STPSO positions are substantially

equivalent with similar fringe benefits that draw from the same pension fund. As the

nonmoving party who bears the burden of proof at trial, Defendant “must, by

submitting or referring to evidence, set out specific facts showing that a genuine issue

exists” for trial. E.g., Moore v. Smith, No. 17-5219, 2020 WL 4432284, at *2 (E.D. La.

July 31, 2020) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Defendant

has not presented any evidence showing that the JPSO and STPSO positions are

substantially equivalent and so has not carried his burden here. Moreover, Defendant

has not shown that Beavers failed to exercise reasonable diligence. Accordingly,

      IT IS HEREBY ORDERED that Defendant’s defense of failure to mitigate

damages is DISMISSED WITH PREJUDICE. Defendant may not argue at trial

that Plaintiffs failed to mitigate their damages.

      New Orleans, Louisiana, this 6th day of July, 2021.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE

                                           6
